


116 S1532 IS: Pharmacy Benefit Manager Accountability Study Act of 2019
U.S. Senate
2019-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
116th CONGRESS1st Session
S. 1532
IN THE SENATE OF THE UNITED STATES

May 16, 2019
Mrs. Blackburn (for herself and Mr. Braun) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions

A BILL
To require the Government Accountability Office to study the role pharmaceutical benefit managers play in the pharmaceutical supply chain and provide Congress with appropriate policy recommendations, and for other purposes.


1.Short titleThis Act may be cited as the Pharmacy Benefit Manager Accountability Study Act of 2019. 2.GAO StudyNot later than 1 year after the date of enactment of this Act the Comptroller General of the United States shall submit to the Committee on Finance and the Committee on Health, Education, Labor, and Pensions of the Senate and to the Committee on Ways and Means and the Committee on Energy and Commerce of the House of Representatives a report that—
(1)addresses, at minimum— (A)the role that pharmacy benefit managers play in the pharmaceutical supply chain;
(B)the state of competition among pharmacy benefit managers, including the market share for the Nation's 10 largest pharmacy benefit managers; (C)the use of rebates and fees by pharmacy benefit managers, including data for each of the 10 largest pharmacy benefit managers that reflects, for each drug in the formulary of each such pharmacy benefit manager—
(i)the amount of the rebate passed on to patients; (ii)the amount of the rebate passed on to payors;
(iii)the amount of the rebate kept by the pharmacy benefit manager; and (iv)the role of fees charged by the pharmacy benefit manager;
(D)whether pharmacy benefit managers structure their formularies in favor of high-rebate prescription drugs over lower-cost, lower-rebate alternatives; (E)the average prior authorization approval time for each of the 10 largest pharmacy benefit managers;
(F)factors affecting the use of step therapy in each of the 10 largest pharmacy benefit managers; and (G)the extent to which the price that pharmacy benefit managers charge payors, such as the Medicare program under title XXVIII of the Social Security Act (42 U.S.C. 1395 et seq.), State Medicaid programs under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.), the Federal Employees Health Benefits Program under chapter 89 of title 5, United States Code, or private payors, for a drug is more than such pharmacy benefit managers pay the pharmacy for the drug; and
(2)provides recommendations for legislative action to lower the cost of prescription drugs for consumers and payors, improve the efficiency of the pharmaceutical supply chain by lowering intermediary costs, improve competition in pharmacy benefit management, and provide transparency in pharmacy benefit management.  